BLUE, Judge.
Marie Militana and Richard Militana appeal the award of attorneys’ fees in conjunction with a final judgment in Betty Cosby’s favor. We affirm the award of fees against Richard Militana but reverse the award against Marie Militana. Because only Richard Militana signed the promissory note that authorizes the fee award, we direct the trial court to strike the fees from the lien against the property and assess them only against Richard Militana.
Affirmed in part, reversed in part and remanded.
PARKER, A.C.J., and QUINCE, J., concur.